DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6-22-2022 has been entered.  Claims 1 and 7 were amended.  Claims 4, 10 and 13-20 are cancelled.  Claims 6 and 12 were withdrawn.  New Claims 21-28 were presented.   Claims 1-3, 5, 7-9, 11 and 21-28 are examined in this action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 21, 7, 11, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0074292 to Irwin in view of US 5,005,628 to Kinuhata and further in view of US 2002/0035908 to Kwashimi, US 2011/0214801 to Lindsey, US 2,986,849 to Clark, and US 5,974,643 to Hays, and further in view of US 4,934,185 to Nishiyama.

In re Claim 1, Irwin teaches a tire-trimming device (see Fig. 5) provided with a rotation mechanism (see Fig. 5 #50) to rotate a tire and a trimming tool (see Fig. 5, #250) positioned on a tire outer surface of the tire, for removing, using the trimming tool while the tire is being rotated by the rotation mechanism, unnecessary rubber components formed on the tire outer surface when vulcanizing the tire (see Fig. 19 as well as Para. 0095-96), the tire-trimming tool comprising:

a profile sensor (see Fig. 5, #300) configured to detect, while the tire is being rotated by the rotation mechanism, a profile of a tire width direction cross section of the tire outer surface and a position thereof (see Fig. 19 as well as Para. 0074-81); 

a control unit (#100 – see Para. 0074-79) into which detection data detected by the profile sensor is input;
a movement mechanism causing at least one selected from the trimming tool and the tire to move relative to another of the at least one selected from the trimming tool and the tire (see e.g., Fig. 11 and Fig. 5, #50), 
 
 the control unit is configured to control a movement of the movement mechanism on the basis of the detection data to position a tip end section of the selected trimming tool along the profile detected by the profile sensor and remove the unnecessary rubber components (see Fig. 19, Para. 0074-81 and Figs 1-22; see also Para. 0095-97). 

Irwin fails to teach the profile sensor being further configured to detect the profile while the sensor is rotated in the tire width direction at a constant radius around a center of rotation of the tire.  

In addition, Irwin teaches only one cutting tool and thus does not teach a plurality of different types of the trimming tool.  Because the controller in Irwin does not teach multiple tools, the controller is not configured to set in advance the type of the trimming tool to be used according to a portion of the tire outer surface and when the unnecessary rubber components are removed, the control unit is further configured to set in advance the type of trimming tool for use on the portion on which the unnecessary rubber components are formed is selected.  

Further, Irwin does not teach further comprising: a pressure sensor successively detecting a pressure with which the selected trimming tool presses the tire outer surface, wherein pressure data detected by the pressure sensor is input into the control unit, the selected trimming tool and the tire are caused to move relative to one another by the movement mechanism on the basis of the pressure data detected by the pressure sensor, and the pressure detected by the pressure sensor is maintained within an allowable pressure range

Kinuhata teaches that it is known the art of scanning tires to provide a sensor (see Kinuhata, Figs. 1-2, #14) being configured to detect the profile while the sensor is rotated in the tire width direction at a constant radius around a center of rotation of the tire (see Fig. 2, “A” and Col. 7, 41-64).  In the same field of invention, sensors for tires, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide the radial deflection sensor taught by Kinuhata with the pivoting arm as taught in Figs. 1-2 of Kinuhata.  Doing so would provide a sensor for measuring radial deflection in order to perform a process with a constant depth and with even in the case that the tire has a radial deflection (see Kinuhata, Col. 2, ll. 26-31 and Col. 2, ll. 55-Col. 2, ll. 8).   

Further, Lindsey teaches that it is old and well known to provide a rasp (Lindsey, Fig. 2, #118 and Para. 0022 teaching it can be any known device capable of cutting material from the tire). Kwashimi teaches that it is old and well known to provide a grooving type of cutter and a robotic arm to move the cutter in order to cut a tire (see Figs. 1-9 and Para. 0015-32).  Clark teaches that it is old and well known to use a brush (see Figs. 6-7 #103) to buff a tire.  Hays teaches that in the robotic art, it is old and well known to provide a head with different tools (see Fig. 1, #44 and 48 which can be programed to accommodate part, product and processes variations – see Col. 1, ll. 20-52). 	

In the same field of invention, it would have been obvious to one of ordinary skill in the art to replace the cutting structure of Irwin with the robotic arm of Kwashimi.  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the cutter movement structure of Irwin with the robotic arm of Kwashimi.  Doing so is the substitution of one known cutting movement structure for another known cutting movement structure to obtain the predictable results of moving a cutter to cut the tire (see MPEP 2143, I, B).  Doing so allows the position, attitude and moving direction of the cutter to be set accurately and freely so that a proper portion of material can be removed (see Kwashimi, Para. 0028). 

Hays teaches that it is old and well known to provide different tools on one robotic arm.  Irwin, Lindsey, Kwashimi and Clark teaches different tools used for the removal of tire material.  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide “tool turret” on the end of a robot arm of Kwashimi having the various known tools for removing material from tires, as well as programing the appropriate conditions for using a select tool, (see Hays, Col. 1, ll. 20-23 and Col. 2, ll. 43-55).  Doing so allows for a number of tools to be used on a single robotic arm as opposed to requiring a robotic arm for each tool, saving time and cost in the production of tires. 

The Examiner notes that such a program would provide a controller configured to set in advance the type of the trimming tool to be used according to a portion of the tire outer surface and when the unnecessary rubber components are removed, the control unit is further configured to set in advance the type of trimming tool for use on the portion on which the unnecessary rubber components are formed is selected.  In other words, one of ordinary skill in the art would program the controller to use each of the tools, as they are needed.  For example, if the tire needed to be grooved, the program would select the cutter of Kwashimi.  If the tire needed to be buffed, the program would select the brush of Clark, and so on. 

Modified Irwin does not teach further comprising: a pressure sensor successively detecting a pressure with which the selected trimming tool presses the tire outer surface, wherein pressure data detected by the pressure sensor is input into the control unit, the selected trimming tool and the tire are caused to move relative to one another by the movement mechanism on the basis of the pressure data detected by the pressure sensor, and the pressure detected by the pressure sensor is maintained within an allowable pressure range.

However, Lindsay teaches that it is old and well known to provide a sensor (see Lindsey, Fig. 1, sensor #132) providing information indicative of the cutting depth (see Lindsey, Para. 0025). 

Additionally, Nishiyama teaches that it is old and well known to provide a cutting system having an integrated control using a pressure detector to detect the vertical displacement of a cutting blade (see Nishiyama, Col. 7, ll. 17-50). In the same field of invention, sensors for cutting tools, it would have been obvious to one of ordinary skill in the art to use any known sensor, including a pressure, sensor to detect the position of the blade for cutting a tire in modified Irwin.  Doing so is combining prior art elements according to known methods to yield predictable results (see MPEP 2143, I, A). Here, it would have been obvious to one of ordinary skill to utilize a pressure sensor to detect the depth of the cutting blade to determine how much material to remove from any work piece, including a tire.  In other words, it would have been within the level of ordinary skill to utilize a pressure sensor to determine the depth of cut of the cutter on a tire. 

In re Claim 5, modified Irwin, for the reasons above in re Claim 1, teaches wherein as well as the tire rotating while being fixed in a predetermined position, the selected trimming tool removes the unnecessary rubber components while being moved in a tire width direction (see Figs. 1-7 of Irwin).

In re Claim 21, modified Irwin, for the reasons above in re Claim 1, teaches wherein the profile sensor is configured to detect a rotation angle of the profile sensor as it rotates around the center of rotation of the tire in the tire width direction and to detect a distance of the profile sensor to the tire as the detection data (see Kinuhata, Col. 2, ll. 26-31 and Col. 2, ll. 55-Col. 2, ll. 8; and Col. 7, 41-64; see also Irwin Co. 76-77 and 79), and the control unit is configured to convert coordinates of the rotation angle and the distance to linear coordinates representing tire outer surface positions as the profile.  The Examiner notes that the in order to accomplish creating the virtual template the “complex mathematical calculations” discussed in Irwin, Para.0077/79, would including configuring to detect a rotation angle of the profile sensor as it rotates around the center of rotation of the tire in the tire width direction and to detect a distance of the profile sensor to the tire as the detection data, and the control unit is configured to convert coordinates of the rotation angle and the distance to linear coordinates representing tire outer surface positions as the profile. 

In re Claim 7, Irwin teaches a tire-trimming method (see Fig. 5) for removing unnecessary rubber components formed on a tire outer surface when vulcanizing the tire, using a trimming tool while rotating the tire, the tire-trimming method (see Para. 0074-81) comprising the steps of: 
detecting, using a profile sensor (see Fig. 5, #300) a profile of a tire width direction cross section of the tire outer surface and a position thereof, while the tire is being rotated (see Para. 0074-81); 
inputting data detected by the profile sensor into a control unit (see Para. 0074-81);
 	setting in advance, in the control unit, a type of the trimming tool to be used according to a portion of the tire outer surface (the trimming tool #250 was set in advance into the control device); 
controlling a movement of a movement mechanism, using the control unit, on the basis of detection data detected by the profile sensor (see Para. 0074-81 and Fig. 19); 
moving the selected trimming tool and the tire relative to one another; positioning a tip end section of the selected trimming tool along the profile detected by the profile sensor (see Fig. 19, Para 0074-81 and Figs. 1-22); 
and removing the unnecessary rubber components (see Fig. 19, Para. 0074-81 and Figs. 1-22). 

Irwin fails to teach the profile sensor is rotated in the tire width direction at a constant radius around a center of rotation of the tire.  

Irwin only teaches one cutting to and as such does not teach electing, from among a plurality of different types of the trimming tool, the trimming tool set in advance to be used on the portion on which the unnecessary rubber components are formed, when removing the unnecessary rubber components; 
  
Kinuhata teaches that it is known the art of scanning tires to provide a sensor (see Kinuhata, Figs. 1-2, #14) being configured to detect the profile while the sensor is rotated in the tire width direction at a constant radius around a center of rotation of the tire (see Fig. 2, “A” and Col. 41-64).  In the same field of invention, sensors for tires, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide the radial deflection sensor taught by Kinuhata with the pivoting arm as taught in Figs. 1-2 of Kinuhata.  Doing so would provide a sensor for measuring radial deflection in order to perform a process with a constant depth and with even in the case that the tire has a radial deflection (see Kinuhata, Col. 2, ll. 26-31 and Col. 2, ll. 55-Col. 2, ll. 8).   

Further, Lindsey teaches that it is old and well known to provide a rasp (Lindsey, Fig. 2, #118 and Para. 0022 teaching it can be any known device capable of cutting material from the tire).  In addition, Kwashimi teaches that it is old and well known to provide a different cutter and a robotic arm to move the cutter in order to cut a tire (see Figs. 1-9 and Para. 0015-32). Clark teaches that it is old and well known to use a brush (see Figs. 6-7 #103) to buff a tire.  And, Hays teaches that in the robotic art, it is old and well known to provide a head with different tools (see Fig. 1, #44 and 48 which can be programed to accommodate part, product and processes variations – see Col. 1, ll. 20-52). 	

In the same field of invention, it would have been obvious to one of ordinary skill in the art to replace the cutting structure of Irwin with the robotic arm of Kwashimi.  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the cutter structure of Irwin with the robotic arm of Kwashimi.  Doing so is the substitution of one known cutting movement structure for another known cutting movement structure to obtain the predictable results of moving a cutter to cut the tire (see MPEP 2143, I, B).  Doing so allows the position, attitude and moving direction of the cutter to be set accurately and freely so that a proper portion of material can be removed (see Kwashimi, Para. 0028). 

Hays teaches that it is old and well known to provide different tools on one robotic arm.  Irwin, Lindsey, Kwashimi and Clark teaches different tools used for the removal of tire material.  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide “tool turret” on the end of a robot arm of Kwashimi having the various known tools for removing material from tires, as well as programing the appropriate conditions for using a select tool, (see Hays, Col. 1, ll. 20-23 and Col. 2, ll. 43-55).  Doing so allows for a number of tools to be used on a single robotic arm as opposed to requiring a robotic arm for each tool, saving time and cost in the production of tires. 

Modified Irwin does not teach further comprising: successively detecting a pressure, using a pressure sensor, with which the selected trimming tool presses the tire outer surface, wherein the selected trimming tool and the tire are caused to move relative to one another by controlling the movement of the movement mechanism, using the control unit, on the basis of pressure data detected by the pressure sensor, and the pressure detected by the pressure sensor is maintained within an allowable pressure range. 

However, Lindsay teaches that it is old and well known to provide a sensor (see Lindsey, Fig. 1, sensor #132) providing information indicative of the cutting depth (see Lindsey, Para. 0025). 

Further Nishiyama teaches that it is old and well known to provide a cutting system having an integrated control using a pressure detector to detect the vertical displacement of a cutting blade (see Nishiyama, Col. 7, ll. 17-50).  In the same field of invention, sensors for cutting tools, it would have been obvious to one of ordinary skill in the art to use any known sensor, including a pressure, sensor to detect the position of the blade for cutting a tire in modified Irwin.  Doing so is combining prior art elements according to known methods to yield predictable results (see MPEP 2143, I, A). Here, it would have been obvious to one of ordinary skill to utilize a pressure sensor to detect the depth of the cutting blade to determine how much material to remove from any work piece, including a tire.  In other words, it would have been within the level of ordinary skill to utilize a pressure sensor to determine the depth of cut of the cutter on a tire. 

In re Claim 11, modified Irwin, for the reasons above in re Claim 7, teaches wherein as well as the tire being fixed in a predetermined position and being rotated, the selected trimming tool removes the unnecessary rubber components while being moved in a tire width direction (see Figs. 1-7 of Irwin). 

In re Claim 22, modified Irwin, in re Claim 7, teaches further comprising: detecting a rotation angle of the profile sensor as it rotates around the center of rotation of the tire in the tire width direction and detecting a distance of the profile sensor to the tire as the detection data (see Kinuhata, Col. 2, ll. 26-31 and Col. 2, ll. 55-Col. 2, ll. 8; and Col. 7, 41-64; see also Irwin Co. 76-77 and 79), and converting coordinates of the rotation angle and the distance to linear coordinates representing tire outer surface positions as the profile. The Examiner notes that the in order to accomplish creating the virtual template the “complex mathematical calculations” discussed in Irwin, Para.0077/79, would including configuring to detect a rotation angle of the profile sensor as it rotates around the center of rotation of the tire in the tire width direction and to detect a distance of the profile sensor to the tire as the detection data, and the control unit is configured to convert coordinates of the rotation angle and the distance to linear coordinates representing tire outer surface positions as the profile. 

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin in view of Kinuhata, Kwashimi, Hays, Lindsey, Clark and Nishiyama, and further in view of GB 663,495.

In re Claim 2, modified Irwin, for the reasons above in re Claim 1, teaches wherein the control unit is configured to set a  cutter in advance as the trimming tool to be used on a land portion of the tire outer surface.  However, modified Irwin does not teach the control unit is further configured to set a rotating brush in advance as the trimming tool to be used on a groove portion of the tire outer surface.

However, GB 663,495 teaches that it is old and well known to use a brush on a groove portion of a tire (see Fig. 1, #6).  In the same field of invention, it would have been obvious to one of ordinary skill in the art to use the brush in a groove section of the tire, as taught by GB 663,495, in order to buff the grooves of the tire in order to provide a clean surface in improve the anti-skidding quality (see GB 633,495, Col. 1, ll. 15-38).  In other words, it would have been obvious to groove the tire and then use the brush on that newly formed groove.  

In re Claim 8, modified Irwin, for the reasons above in re Claim 7, teaches wherein a cutter is set in advance as the trimming tool to be used on a land portion of the tire outer surface.  However, modified Irwin does not teach the rotating brush is set in advance as the trimming tool to be used on a groove portion of the tire outer surface. 

GB 663,495 teaches that it is old and well known to use a brush on a groove portion of a tire (see Fig. 1, #6).  In the same field of invention, it would have been obvious to one of ordinary skill in the art to use the brush in a groove section of the tire, as taught by GB 663,495, in order to buff the grooves of the tire in order to provide a clean surface in improve the anti-skidding quality (see GB 633,495, Col. 1, ll. 15-38). In other words, it would have been obvious to groove the tire and then use the brush on that newly formed groove.  In other words, it would have been obvious to groove the tire and then use the brush on that newly formed groove.  

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin in view of Kinuhata, Kwashimi, Hays, Lindsey and Clark and further in view of US 2014/0283591 to Takashashi and 2015/0174842 to Pialot.

In re Claim 3, modified Irwin, in re Claim 1 does not teach the speed of the tire and as such, does not teach wherein the control unit is configured to set a peripheral speed of the tire outer surface when detecting the profile and the position thereof using the profile sensor to be a higher speed than a peripheral speed of the tire outer surface when removing the unnecessary rubber components using the selected trimming tool. 

However, Pialot teaches that it is old and well known to cutting a tire when the tire rotates at between 0.1-10 rpm (see Pialot, Para. 0025).  Takashashi teaches that it is old and well known to scan a tire when the tire rotates at 60 rpms (see Takashashi Para 0068).  In the same field of invention, scanning or cutting tires, it would have been obvious to one of ordinary skill at the earliest effective filing date to scan the tire or cut the tire at any known rpms, including cutting the tire at between .1 and 10 rpm and scanning the tire at 60 rpm.  Doing so is combining prior art elements according to known methods to yield predictable results (see MPEP 2143, I, A). 

In re Claim 9, modified Irwin, in re Claim 7, does not teach wherein a peripheral speed of the tire outer surface when detecting the profile and the position thereof using the profile sensor is set to be higher than a peripheral speed of the tire outer surface when removing the unnecessary rubber components using the selected trimming tool. 

However, Pialot teaches that it is old and well known to cutting a tire when the tire rotates at between 0.1-10 rpm (see Pialot, Para. 0025).  Takashashi teaches that it is old and well known to scan a tire when the tire rotates at 60 rpms (see Takashashi Para 0068).  In the same field of invention, scanning or cutting tires, it would have been obvious to one of ordinary skill at the earliest effective filing date to scan the tire or cut the tire at any known rpms, including cutting the tire at between .1 and 10 rpm and scanning the tire at 60 rpm.  Doing so is combining prior art elements according to known methods to yield predictable results (see MPEP 2143, I, A). 

Claims 23, 25-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin in view of Kinuhata, Kwashimi, Hays, Lindsey and Clark and further in view of US 2014/0283591 to Takashashi and 2015/0174842 to Pialot in view of US 2009/0077806 to Allen, with evidence “Robotic legends.” 

In re Claim 23, modified Irwin in re Claim 3, teaches scanning the tire at 60 rpm.  However, no tire size was provided.  Allen teaches that it is known to provide a tire with a 40.8 outside diameter (see Allen, Pg. 4, table II, first line).  In the same field of invention, tires, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to use any sized tire on the device of modified Irwin.  Doing so would correct the runout of the tire, as well as utilize to tools of modified Irwin for their intended function to improve the tire. 

A 40.8-inch OD tire  rotated at 60 rpm would be: 
40.8-inch X pi = 40.8 inches x 3.1416 = 128.17728 inches
128.17728 divided by 12 inches = 10.6814 feet
5,280 feet divided by 10.6814 feet = 494.317 revolutions per mile
60 RPM divided by 494.317 revolutions per mile = 0.1214 miles per minute.
0.1214 miles per minute x 60 = 7.28 MPH. 

The Examiner notes that 3,000mm/s equals 6.72 MPH and 4000 mm/s equals 8.95 MPH.  7.28 MPH is between 6.72MPH and 8.95 MPH. 

 In re Claim 25, modified Irwin in re Claim 3, teaches cutting the tire at 10 rpm.  However, no tire size was provided. Allen teaches that it is known to provide a tire with a 40.8 outside diameter (see Allen, Pg. 4, table II, first line).  In the same field of invention, tires, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to use any sized tire on the device of modified Irwin.  Doing so would correct the runout of the tire, as well as utilize to tools of modified Irwin for their intended function to improve the tire. 

A 40.8-inch OD tire  rotated at 60 rpm would be: 
40.8-inch X pi = 40.8 inches x 3.1416 = 128.17728 inches
128.17728 divided by 12 inches = 10.6814 feet
5,280 feet divided by 10.6814 feet = 494.317 revolutions per mile
10 RPM divided by 494.317 revolutions per mile = 0.02022993 miles per minute.
0.02022993 miles per minute x 60 = 1.2137 MPH. 

The Examiner notes that 500 mm/s equals 1.118 MPH and 2000 mm/s equals 4.47 MPH.  1.2137 MPH is between 1.118 MPH and 4.47 MPH. 



In re Claim 26 modified Irwin in re Claim 3, teaches scanning the tire at 60 rpm.  However, no tire size was provided.  Allen teaches that it is known to provide a tire with a 40.8 outside diameter (see Allen, Pg. 4, table II, first line).  In the same field of invention, tires, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to use any sized tire on the device of modified Irwin.  Doing so would correct the runout of the tire, as well as utilize to tools of modified Irwin for their intended function to improve the tire. 

A 40.8-inch OD tire  rotated at 60 rpm would be: 
40.8-inch X pi = 40.8 inches x 3.1416 = 128.17728 inches
128.17728 divided by 12 inches = 10.6814 feet
5,280 feet divided by 10.6814 feet = 494.317 revolutions per mile
60 RPM divided by 494.317 revolutions per mile = 0.1214 miles per minute.
0.1214 miles per minute x 60 = 7.28 MPH. 

The Examiner notes that 3,000mm/s equals 6.72 MPH and 4000 mm/s equals 8.95 MPH.  7.28 MPH is between 6.72MPH and 8.95 MPH. 

 In re Claim 28, modified Irwin in re Claim 3, teaches cutting the tire at 10 rpm.  However, no tire size was provided. Allen teaches that it is known to provide a tire with a 40.8 outside diameter (see Allen, Pg. 4, table II, first line).  In the same field of invention, tires, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to use any sized tire on the device of modified Irwin.  Doing so would correct the runout of the tire, as well as utilize to tools of modified Irwin for their intended function to improve the tire. 

A 40.8-inch OD tire  rotated at 60 rpm would be: 
40.8-inch X pi = 40.8 inches x 3.1416 = 128.17728 inches
128.17728 divided by 12 inches = 10.6814 feet
5,280 feet divided by 10.6814 feet = 494.317 revolutions per mile
10 RPM divided by 494.317 revolutions per mile = 0.02022993 miles per minute.
0.02022993 miles per minute x 60 = 1.2137 MPH. 

The Examiner notes that 500 mm/s equals 1.118 MPH and 2000 mm/s equals 4.47 MPH.  1.2137 MPH is between 1.118 MPH and 4.47 MPH. 

Claim 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin in view of Kinuhata, Kwashimi, Hays, Lindsey and Clark and further in view of US 2014/0283591 to Takashashi and 2015/0174842 to Pialot in view of US2010/0084211 to Seidel, with evidence “Robotic legends.” 

In re Claim 24, modified Irwin teaches scanning the tire at 60 rpm.  However, no tire size was provided.  Seidel teaches that it is known to provide a tire with an 18 inch outside diameter (see Seidel, Para. 0085).  In the same field of invention, tires, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to use any sized tire on the device of modified Irwin.  Doing so would correct the runout of the tire, as well as utilize to tools of modified Irwin for their intended function to improve the tire. 
 
An 18-inch overall tire rotated at 60 rpm would be: 
18 inches X pi = 18 inches x 3.1416 = 56.5488 inches
56.5488 divided by 12 inches = 4.7124 feet
5,280 feet divided by 4.7124 feet = 1120.44818 revolutions per mile
60 RPM divided by 1120.44818 revolutions per mile = 0.05355 miles per minute.
0.05355 miles per minute x 60 = 3.213 MPH. 

The Examiner notes that 200 mm/s equals 0.45 MPH and 1500 mm/s equals 3.3 MPH.  3.213 MPH is between 0.45 MPH and 3.3  MPH. 

In re Claim 27, modified Irwin teaches scanning the tire at 60 rpm.  However, no tire size was provided.  Seidel teaches that it is known to provide a tire with an 18 inch outside diameter (see Seidel, Para. 0085).  In the same field of invention, tires, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to use any sized tire on the device of modified Irwin.  Doing so would correct the runout of the tire, as well as utilize to tools of modified Irwin for their intended function to improve the tire. 
 
An 18-inch overall tire rotated at 60 rpm would be: 
18 inches X pi = 18 inches x 3.1416 = 56.5488 inches
56.5488 divided by 12 inches = 4.7124 feet
5,280 feet divided by 4.7124 feet = 1120.44818 revolutions per mile
60 RPM divided by 1120.44818 revolutions per mile = 0.05355 miles per minute.
0.05355 miles per minute x 60 = 3.213 MPH. 

The Examiner notes that 200 mm/s equals 0.45 MPH and 1500 mm/s equals 3.3 MPH.  3.213 MPH is between 0.45 MPH and 3.3  MPH. 

Response to Arguments
Applicant argues that the prior references, Irwin (US 2004/0074292) in view of Kawashima (US 2002-0035908), Lindsey (US 2011/0214801), Clark (US 2,986,849), Hays (US 5,974,643) and Nishiyama (US 4,934,185), Takahashi (US 2014/0283591) and Pialot (US 2015/0174842), does not teach the profile sensor is rotated in the tire width direction at a constant radius around a center of rotation of the tire.  As discussed above, Kinuhata teaches that it is known the art of scanning tires to provide a sensor (see Kinuhata, Figs. 1-2, #14) being configured to detect the profile while the sensor is rotated in the tire width direction at a constant radius around a center of rotation of the tire (see Fig. 2, “A” and Col. 7, 41-64). 
Further, it would have been within the level or ordinary skill in the art, to covert the rotational data created by Kinuhata, to provide the profile data discussed in Irwin.
Claims 23-28 claim different speeds at which the tire rotates.  As discussed above different sized tires would provide for different speeds. 
The Examiner suggests adding structural limitations or additional method steps to overcome the prior art of record.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724